DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-4, 6, 9, 11-13 and 15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Nakagawa (JP 05-332129 A – see translation provided by Examiner).
	With respect to claim 1, Nakagawa teaches a vehicle exhaust system (Figures 1, 5 and 6, #74/76) comprising: an exhaust silencer (76) including: a housing (132/134/136) defining an interior (180/182/184); a tube (144/146/148) having an opening (defined by downstream opening of tube #144/146/148 into chamber #180) disposed in the interior; and a gas-flow deflector (168) disposed in the interior in alignment with the opening such that a jet of exhaust gases exiting the opening contacts the deflector (168) to provide heat shielding to a wall (136) of the housing (132/134/136) (see translation, Abstract and [0005]), wherein the deflector (168) includes a deflector plate having a front side (174) facing the opening (defined by downstream opening of tube #144/146/148 into chamber #180) and a backside (170) completely spaced from the wall (136) of the housing.  
	With respect to claim 2, Nakagawa teaches wherein the deflector (168) further includes a riser (176) connecting between the backside (170) and the wall (136).  
	With respect to claim 3, Nakagawa teaches wherein the riser (176) has an elongate body.  
	With respect to claim 4, Nakagawa teaches wherein the deflector plate (168) includes a cupped edge (cupped edge of plate #168 clearly seen in cross-sectional view of Figure 6) on the front side of the deflector plate (168).  
	With respect to claim 6, Nakagawa teaches wherein the deflector plate (168) is curved.  
	With respect to claim 9, Nakagawa teaches an exhaust silencer (Figure 6, #76) including: a housing (132/134/136) defining an interior (180/182/184); a tube (144/146/148) disposed in the interior and having an opening (defined by downstream opening of tube #144/146/148 into chamber #180); and a gas-flow deflector (168) configured to heat shield an interior wall (interior surface of #136) of the housing (132/134/136) from exhaust gases exiting the opening  (see translation, Abstract and [0005]), the deflector including a deflector plate (168) and a riser (176), wherein the riser (176) has a first portion (portion of #176 connected to #136) connected to the interior wall  (interior surface of #136) and a second portion (portion of #176 connected to #168/170) connected to a backside (170) of the deflector plate (168) to suspend the deflector plate (168) in the interior such that the backside (170) is completely spaced from the interior wall (136) to form an insulating airgap (air gap between #168/170 and #136 clearly seen) therebetween.  
	With respect to claim 11, Nakagawa teaches wherein the riser (176) is an elongate body.  
	With respect to claim 12, Nakagawa teaches wherein the first portion (portion of #176 connect to #136) is a first longitudinal edge of the elongate body (176) and the second portion (portion of #176 connect to #168/170) is a second longitudinal edge of the elongate body (176).  
	With respect to claim 13, Nakagawa teaches wherein the deflector plate (168) includes a cupped edge (cupped edge of plate #168 clearly seen in cross-sectional view of Figure 6) on a front side (174) of the deflector plate (168).  
	With respect to claim 15, Nakagawa teaches wherein the deflector plate (168) is curved.  
Claims 1, 6-8 and 19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lu (CN 102207016 A – see translation provided by Examiner).
	With respect to claim 1, Lu teaches a vehicle exhaust system (define by muffler of Figure 1, when combined with exhaust system described in translation, [0002]) comprising: an exhaust silencer (Figure 1) including: a housing (3/20/18) defining an interior (5/11/12); a tube (6) having an opening (15) disposed in the interior; and a gas-flow deflector (16) disposed in the interior in alignment with the opening (15) such that a jet of exhaust gases exiting the opening (15) contacts the deflector (16) to inherently provide heat shielding to a wall (18) of the housing (3/20/18) wherein the deflector (16) includes a deflector plate having a front side (side of #16 facing opening #15) facing the opening (15) and a backside (side of #16 facing wall #18) completely spaced from the wall (18) of the housing (3/20/18).  The Examiner notes that it is inherent that the deflector #16 will provide at least some level of heat shielding to wall #18 as opposed to a configuration without deflector #16 that allows for direct contact of exhaust gases to wall #18 from tube opening #15, as deflector #16 decouples the end wall #18 from direct contact with exhaust gases exiting pipe #6 in the same way as Applicant’s defector.
	With respect to claim 6, Lu teaches wherein the deflector plate (16) is curved.  
	With respect to claim 7, Lu teaches further comprising: a partition (13) dividing the interior into first (12) and second (11) chambers; and a second deflector (19) attached to the partition (13) and including a second deflector plate (19) configured to shield the partition (13) from another jet of exhaust gases (gases expelled from tube #2).  
	With respect to claim 8, Lu teaches wherein the tube (6) extends through the partition (13), and further comprising a second tube (2) having an opening (1) in alignment with the second deflector (19) and configured to direct the another jet at the second deflector plate (19).  
	With respect to claim 19, Lu teaches an exhaust silencer (Figure 1) comprising: a housing (3/20/18); a transverse wall (13) disposed in the housing and defining a pair of chambers (11/12); a tube (2) having an opening (1) configured to expel an exhaust jet towards the transverse wall (13); and a deflector (19) attached to the transverse wall (13) and disposed within a path of the jet to redirect the jet away from the transverse wall (13).  
Claims 1 and 6 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Flugger (4,809,812).
	With respect to claim 1, Flugger teaches a vehicle exhaust system (define by muffler of Figure 3, when combined with exhaust system of internal combustion engine – see abstract) comprising: an exhaust silencer (Figure 3) including: a housing (61) defining an interior (76); a tube (71) having an opening (73) disposed in the interior (76); and a gas-flow deflector (77) disposed in the interior in alignment with the opening (73) such that a jet (see arrows depicting exhaust jet) of exhaust gases exiting the opening (73) contacts the deflector (77) to provide heat shielding to a wall (78) of the housing (61) wherein the deflector (77) includes a deflector plate having a front side (side of #77 facing opening #73) facing the opening (73) and a backside (side of #77 facing wall #78, excluding portions of #77 anchored to wall #78) completely spaced from the wall (78) of the housing (61) (Col. 6, Lines 36-40).
	With respect to claim 6, Lu teaches wherein the deflector plate (77) is curved.  
	
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 5, 14 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Nakagawa (JP 05-332129 A – see translation provided by Examiner).
	With respect to claim 5 , Nakagawa is relied upon for the reasons and disclosures set forth above.  Nakagawa further teaches a deflector plate (168).
	Nakagawa fails to explicitly teach wherein the shape of the deflector plate is straight.  
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to wherein the shape of the deflector plate is straight, since it has been held by the courts that a change in shape or configuration, without any criticality, is nothing more than one of numerous shapes that one of ordinary skill in the art will find obvious to provide based on the suitability for the intended final application.  See In re Dailey, 149 USPQ 47 (CCPA 1976).  It appears that the disclosed device would perform equally well shaped as disclosed by Nakagawa.  In this case, the shape of the deflector plate will determine a direction in which the exhaust gases are deflected, and altering the deflector plate shape to deflect exhaust gases in a desired direction would be an obvious matter of design choice, and obvious to one of ordinary skill.
	With respect to claim 14, Nakagawa is relied upon for the reasons and disclosures set forth above.  Nakagawa further teaches wherein the deflector plate (168) includes a cupped edge (cupped edge of plate #168 clearly seen in cross-sectional view of Figure 6) on a front side (174) of the deflector plate (168).  
	Nakagawa fails to explicitly teach wherein the cupped edge surrounds a complete perimeter of the deflector plate, as only a cross-sectional view is shown.  
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to wherein the shape of the deflector plate is straight, since it has been held by the courts that a change in shape or configuration, without any criticality, is nothing more than one of numerous shapes that one of ordinary skill in the art will find obvious to provide based on the suitability for the intended final application.  See In re Dailey, 149 USPQ 47 (CCPA 1976).  It appears that the disclosed device would perform equally well shaped as disclosed by Nakagawa.  In this case, the shape of the deflector plate will determine a direction in which the exhaust gases are deflected, and altering the deflector plate shape to deflect exhaust gases in a desired direction would be an obvious matter of design choice, and obvious to one of ordinary skill.
	With respect to claim 16, Nakagawa is relied upon for the reasons and disclosures set forth above.  Nakagawa further teaches wherein the deflector plate (168) includes first (170) and second panels (174) joined to form a U-like shaped deflector plate (168).
	Nakagawa fails to explicitly teach wherein the shape of the deflector plate is a vee-shape.
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to wherein the shape of the deflector plate is a vee-shape, since it has been held by the courts that a change in shape or configuration, without any criticality, is nothing more than one of numerous shapes that one of ordinary skill in the art will find obvious to provide based on the suitability for the intended final application.  See In re Dailey, 149 USPQ 47 (CCPA 1976).  It appears that the disclosed device would perform equally well shaped as disclosed by Nakagawa.  In this case, the shape of the deflector plate will determine a direction in which the exhaust gases are deflected, and altering the deflector plate shape to deflect exhaust gases in a desired direction would be an obvious matter of design choice, and obvious to one of ordinary skill.
Claims 10 and 17-18 are rejected under 35 U.S.C. 103 as being unpatentable over Nakagawa (JP 05-332129 A – see translation provided by Examiner) in view of Lu (CN 102207016 A – see translation provided by Examiner).
	With respect to claim 10, Nakagawa is relied upon for the reasons and disclosures set forth above.  Nakagawa further teaches a second tube (156) disposed in the interior and defining a second opening (defined by downstream opening opposing partition #140); and wherein the gas-flow deflector (168) described in claim 9 is configured to heat shield an interior wall (interior surface of #136) of the housing (132/134/136) from exhaust gases exiting the opening (see translation, Abstract and [0005]), the deflector including a deflector plate (168) and a riser (176), wherein the riser (176) has a first portion (portion of #176 connected to #136) connected to the interior wall  (interior surface of #136) and a second portion (portion of #176 connected to #168/170) connected to a backside (170) of the deflector plate (168) to suspend the deflector plate (168) in the interior such that the backside (170) is completely spaced from the interior wall (136) to form an insulating airgap (air gap between #168/170 and #136 clearly seen) therebetween.  
	Nakagawa fails to teach a second gas-flow deflector configured to heat shield another interior wall of the housing from exhaust gases exiting the second opening, the second deflector including a second deflector plate and a second riser, wherein the second riser has a first portion connected to the another interior wall and a second portion connected to a backside of the second deflector plate to suspend the second deflector plate in the interior such that the backside of the second deflector is completely spaced from the another interior wall to form another insulating airgap therebetween.  
	Lu teaches a similar muffler (Figure 1) having a gas flow deflector (16) configured to heat shield an interior wall (interior surface of #18) of the housing (3/20/18) from exhaust gases exiting the a tube opening (15), and further comprising: a second tube (2) disposed in the interior (5/11/12) and defining a second opening (1); and a second gas-flow deflector (19, when combined with gas flow deflector #168 of Nakagawa) configured to heat shield another interior wall (13) of the housing (3/20/18) from exhaust gases exiting the second opening (1), the second deflector (19) including a second deflector plate (Lu, #19, when combined with Nakagawa #168) and a second riser (defined by Nakagawa riser #176 when combined), wherein the second riser (Nakagawa, #176) has a first portion (Nakagawa portion of #176 connected to #136, when combined) connected to the another interior wall (Lu # #13, when combined with Nakagawa #140) and a second portion (Nakagawa, portion of #176 connected to #168/170, when combined, when combined) connected to a backside (Nakagawa, #170, when combined) of the deflector plate (Lu, #19, when combined with Nakagawa, #168) to suspend the deflector plate in the interior such that the backside is completely spaced from the interior wall (Lu, #13 when combined with Nakagawa, #140) to form an insulating airgap (air gap between #168/170 and #136 clearly seen in Nakagawa) therebetween, so as to further dissipate airflow energy and exhaust noise by providing deflector plates at additional tube outlets.
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the apparatus of Nakagawa, with the apparatus of Lu so as to further dissipate airflow energy and exhaust noise.
	With respect to claim 17, Nakagawa is relied upon for the reasons and disclosures set forth above.  Nakagawa further teaches a partition (40) dividing the interior into first (180) and second (184) chambers; and a gas-flow deflector (168) including a deflector plate (168) and attached to a wall (136) such that the deflector plate (168) is spaced from the wall (136) to form an insulating airgap (air gap between #168/170 and #136 clearly seen) therebetween.  
	Nakagawa fails to teach a second gas-flow deflector including a second deflector plate and attached to the partition such that the second deflector plate is spaced from the partition to form an insulating airgap therebetween.  
	Lu teaches a similar muffler (Figure 1) having a gas flow deflector (16) configured to heat shield an interior wall (interior surface of #18) of the housing (3/20/18) from exhaust gases exiting the a tube opening (15), and further comprising: a partition (13) dividing the interior into first (12) and second (11) chambers; and a second gas-flow deflector (19) including a second deflector plate (19) and attached to a the partition (13) such that the deflector plate (19) is spaced from the partition (Lu, #3, when combined with deflector plate #168 of Nakagawa having a riser component #176) to form an insulating airgap (Nakagawa, air gap between #168/170 and #136 clearly seen, when combined with Lu #19) therebetween, so as to further dissipate airflow energy and exhaust noise by providing deflector plates at additional tube outlets.
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the apparatus of Nakagawa, with the apparatus of Lu so as to further dissipate airflow energy and exhaust noise.
	With respect to claim 18, Nakagawa and Lu teach wherein the second gas-flow deflector (Lu, #19, when combined) further includes a riser (Nakagawa, #176, when combined) having a first portion (Nakagawa portion of #176 connected to #136, when combined) attached to the partition (Nakagawa, #136, when deflector plate is applied to partition #140, as taught/combined with partition of  Lu, #13) and a second portion (Nakagawa, portion of #176 connected to #168/170, when combined, when combined) attached to a backside of the second deflector plate (Lu, #19, when combined).  
Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Lu (CN 102207016 A – see translation provided by Examiner) in view of Nakagawa (JP 05-332129 A – see translation provided by Examiner).
	With respect to claim 20, Lu is relied upon for the reasons and disclosures set forth above.  Lu further teaches wherein the deflector (19) includes a deflector plate (19) attached to the transverse wall (13) by edge surfaces that spaces a backside of the deflector plate (19) from the transverse wall (13) to form an insulating airgap (unlabeled airgap clearly seen between defector plate #19 and wall #13) therebetween.  
	Lu fails to explicitly teach wherein the deflector plate is attached to the transverse wall by a riser that spaces a backside of the deflector plate from the transverse wall to form an insulating airgap therebetween.
	Nakagawa teaches a similar muffler having a similar deflector plate (168), wherein the deflector plate (168) is attached by rivets to the transverse (136, when combined) wall by a riser (176) that spaces a backside of the deflector plate (168) from the transverse wall (136) to form an insulating airgap (air gap between #168/170 and #136 clearly seen) therebetween.
	Because Lu does not specify how the deflector plate #19 is attached to wall #13, and Nakagawa teaches attaching a deflector plate #168 to a wall #136 riveting the bracket to the wall #136 (see Nakagawa transition, page 6, 2nd and 3rd to last ¶), it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the apparatus of Lu, with the apparatus of Nakagawa so as to provide simple substitution of one known deflector plate mounting configuration, to provide the predictable result of the Nakagawa configuration providing a secure mounting connected.  KSR International Co. v. Teleflex Inc., 82 USPQ 2d 1385 (2007).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Pertinent arts of record relating to vehicle exhaust system with silencer having exhaust jet deflector are disclosed in the PTO-892.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEREMY AUSTIN LUKS whose telephone number is (571)272-2707. The examiner can normally be reached Monday-Friday (8:00-4:30).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shawki Ismail can be reached on 571-272-3985. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JEREMY A LUKS/Primary Examiner, Art Unit 2837